Status of Claims

Applicant’s amendments and remarks in the reply filed 12/2/2021 have been acknowledged and entered.  Claims 1-16 are pending. The rejections of claims 5 and 8-10 under 35 USC 112 are withdrawn in view of applicant’s amendments.

Allowed Claims
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The reviewed prior art does not anticipate or fairly suggest and apparatus for cleaning and/or cooling or heating an air-cooled heat exchanger having all features as set forth in the pending claims.  The closest prior art of record is that of AL-OTAIBI (US 2014/0326280) who teaches an apparatus for cleaning a heat exchanger, the heat exchanger including an array of finned air-cooled tubes extending in fluid communication between opposing headers, wherein the outer surfaces of the tubes are cleaned with a spray mat formed of a plurality of spray strips (see abstract and Figs. 5-6).  AL-OTAIBI does not disclose or suggest an apparatus comprising the common manifold, spray tubes, and conduits in the configurations as described in the pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714